Citation Nr: 0429360	
Decision Date: 10/28/04    Archive Date: 11/08/04

DOCKET NO.  03-26 464	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUE

Entitlement to service connection for arthritis of the 
lumbosacral spine claimed as a result of in-service accident.


REPRESENTATION

Appellant represented by:	Kentucky Department of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Alice A. Booher, Counsel


INTRODUCTION

The veteran had active service from February 1970 to April 
1986.

This appeal to the Board of Veterans Appeals (the Board) is 
from action taken by the Department of Veterans Affairs (VA) 
Regional Office (RO) in Louisville, Kentucky.

The veteran provided testimony before a Veterans Law Judge at 
the RO in July 2004, of which a transcript is of record.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

The veteran alleges that his current back problems including 
arthritis are either a result of the motor vehicle accident 
or the result of his having repelled from a helicopter in 
service and reinjured his back at that time.  He states that 
he was a firefighter in service; this is confirmed by service 
documentation.

The veteran's service records record that he was injured in a 
motor vehicle accident in 1986.  Complaints related primarily 
to his cervical area.

Post-service clinical records show complaints of low back 
pain commencing in 2001.  X-rays showed some mild 
hypertrophic spurring.

At the time of the hearing in July 2004, the veteran stated 
that the separation examination had been conducted prior to 
his motor vehicle accident in service, so that any residuals 
he had at that time were not noted.  Tr. at 3.  The veteran's 
representative specifically requested that the veteran be 
afforded a VA examination and that a medical opinion be 
provided as to a possible nexus between the in-service injury 
and current problems.  Tr. at 3-4, 15-16.  The veteran 
described his low back problems at the time of the accident, 
but said he had no money to get care when he was separated.  
Tr. at 5-6.  He indicated that he continued to have back 
problems, however.  Tr. at 7.

Based on the evidence of record, the Board finds that 
additional development is required.  The case is remanded for 
the following actions:

1.  The appellant has the right to submit 
additional evidence and argument on the 
matter the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 
(1999).  He should be asked to provide 
any data with regard to post-service 
private examinations or evaluations such 
as may have taken place with employment 
or other sources wherein there might be 
documentation of low back problems from 
the time of service to present.  The RO 
should assist him in obtaining copies of 
all such records.

2.  All VA post-service clinical records 
should be obtained, including those 
wherein he has had low back evaluations.

3.  The veteran should be furnished an 
examination appropriate for determining 
the exact nature of his current low back 
problems, and to provide an opinion with 
regard to the probable etiology of those 
problems, i.e., whether they maybe found 
to be in any way the result of any in-
service injury.  The examiner should be 
provided with the complete file prior to 
evaluating the veteran.  The examiner 
should provide reasoning in support of 
all conclusions.  It is also requested 
that the examination be conducted by 
someone who has not previously examined 
the veteran.  All necessary testing 
including additional X-rays, if required, 
should be accomplished.

4.  The RO should readjudicate the 
appellant's claim to include all 
pertinent considerations.  Included 
therein should be a thorough 
consideration of the applicability of all 
pertinent regulations relating to service 
connection on all bases.  If the benefits 
sought on appeal remain denied, the 
appellant and the appellant's 
representative should be provided a 
supplemental statement of the case 
(SSOC).  The SSOC must contain notice of 
all relevant actions taken on the claim 
for benefits, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issue currently on appeal.  The 
regulations should be accurately 
portrayed as shown above.  And a suitable 
period of time should be allowed for 
response.

5.  Thereafter, the case should be 
returned to the Board, if in order.  The 
Board intimates no opinion as to the 
ultimate outcome of this case.  The 
appellant need take no action unless 
otherwise notified.

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See The Veterans Benefits 
Act of 2003, Pub. L. No. 108-183, § 707(a), (b), 117 Stat. 
2651 (2003) (to be codified at 38 U.S.C. §§ 5109B, 7112).


	                  
_________________________________________________
	JEFF MARTIN
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).


